May 9, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                        TERESA TROTTER, Appellant

NO. 14-12-00431-CV                         V.

 THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK,
 AS TRUSTEE FOR THE CERTIFICATEHOLDERS CWABS, INC., ASSET-
  BACKED CERTIFICATES, SERIES 2006-8, ITS SUCCESSORS AND/OR
                       ASSIGNS, Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, The Bank of
New York Mellon f/k/a The Bank of New York, as Trustee for the
Certificateholders CWABS, Inc., Asset-Backed Certificates, Series 2006-8, Its
Successors and/or Assigns, signed March 30, 2012, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

            We order this decision certified below for observance.